internal_revenue_service number release date index number ---------------------------------------------- --------------------------------------------------- ------------------------------------- ----------------------------------- -------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-110049-05 date date - legend grantor date date date child child trust trust -------------------- ----------------- -------------------------- ------------------- ------------------------ ------------------------------- ------------------------------------------------------------------------------------------------- ----------------------- ------------------------------------------------------------------------------------------------- ----------------------- ------------------------- ---------------------------------------------------- ------------------ ------------------------------------------ ---------------------- bank -------------------------------- company --------------------------------- date court state court date dear ---- prior correspondence requesting rulings regarding the income gift and generation- skipping transfer gst tax consequences of the proposed construction of a_trust agreement the facts submitted and the representations made are summarized as follows this is in response to your representative’s letter dated date and date trust agreement during his lifetime grantor funded the trusts with shares of company stock the grantor created a revocable inter_vivos_trust on date the trust was amended plr-110049-05 and restated on date and became irrevocable on grantor’s death date date date and date are all before date under the terms of article iii of the date trust agreement upon grantor’s death the trust assets were divided into two equal shares one each for grantor’s children child and child each share is held as a separate trust trust is held for the benefit of child and trust is held for the benefit of child child child and bank serve as the co-trustees of both trust and trust collectively the trusts no additions have been made to trust or trust since date common_stock of company is divided into two classes class b voting and class a nonvoting shares of class b voting common_stock of company are not readily marketable but are convertible into shares of publicly traded class a at the ratio from time to time determined by company a dividend may be declared on the class a shares and not on the class b shares however if a dividend is declared on the class b shares the class a shares are automatically entitled to a dividend at a significantly reduced_rate the class b shares now owned by trust and trust have been owned in trust since date and preserve unified ownership and control of company accordingly the trust agreement requires the trustees to maintain and preserve ownership of all the class b company stock article iii of the date trust agreement provides that during each child’s lifetime the trustees shall distribute in quarterly payments the trust income from each separate trust to or for the benefit of the child for whom the trust is held the beneficiary may withdraw any or all of the trust principal except the shares of class b company stock that child’s trust exclusive of the class b company stock shall be distributed to or for the benefit of the persons corporations or other organizations as the child may appoint in his or her will upon the death of the child the shares of class b company stock in that child’s trust and any principal not appointed shall be held in further trust for the child’s spouse and then for the child’s children disposition of all the shares of company stock or b the expiration of a period of twenty-one years following the death of the survivor of all grantor’s descendants living on date upon such termination the principal shall be distributed to the grantor’s respective grandchild for whom the trust is held or if he or she is deceased to his or her then living issue per stirpes upon the death of the child for whom a_trust is held the remaining principal in each trust shall terminate upon the first to occur of a the sale or other article iv of the date trust agreement states the purpose of the trust is to create funding plan each child has exercised his or her power to withdraw the principal other than the plr-110049-05 class b company stock from his or her trust the only assets of each trust are shares of class b company stock which cannot be distributed withdrawn or appointed under the express terms of the date trust agreement the class b company stock held by each trust represents approximately thirty-eight percent of the outstanding class b company shares the trust expenses of each trust routinely exceed the income produced by the company stock because the terms of the date trust agreement prohibit the sale or disposition of the class b company stock the trusts have insufficient assets to pay regular trust expenses including but not limited to compensation of the corporate trustee as authorized under article iv on date state court issued an order to child and child as individual trustees to finalize a funding proposal to provide a means of payment of routine trust expenses child and child agreed upon a plan that would generate the cash needed to pay the trust expenses court approved the plan and construed the terms of the date trust agreement to allow for the sale of class b company shares in conjunction with the proposed funding plan in order to pay the trusts’ routine expenses while advancing the date trust agreement’s stated purpose of preserving unified and centralized control of company within the family on appeal court held that court 1’s construction of the date trust agreement was a sound reflection of grantor’s intent state’s supreme court denied a petition for appeal of the court decision on date the proposed funding plan provides as follows on a regular periodic basis the trustees will determine the amount of the excess expenses of each separate trust then held under the date trust agreement they will also determine the smallest whole number of class b company shares from each trust which if converted into class a shares and sold on the open market would generate enough cash to pay the excess expenses of each trust the trusts created under the date trust agreement however must always own collectively at least fifty-one percent of the then outstanding class b company shares two voting trusts will be created one for the benefit of each child and his or her descendants before the conversion of any class b company shares the beneficiary of each trust and his or her respective descendants on a per stirpes basis will have the option to purchase voting_trust_certificates representing beneficial_ownership interests in the class b company shares they will transfer consideration for the certificates into their respective voting_trust consideration may be made with either cash or class a company shares the voting_trust will then transfer the consideration to the respective trust in exchange for class b company shares the trustees of the voting trusts will always be the same as the if any option holders exercise their options to purchase voting_trust_certificates plr-110049-05 trustees of the respective trust under the date trust agreement the trustees of the voting_trust will be required to vote the class b company shares held in the voting trusts in the same manner as the trustees vote the class b company shares held in the trusts under the date trust agreement the trustees of the date trusts will convert any of the necessary class b company shares to pay the necessary expenses in the event the shares are not transferred to a voting_trust and will sell the class a company shares as needed to pay trust expenses however at the time of an exchange for class a company shares no one will have engaged in any prior negotiations made any commitments or taken any actions with regard to the anticipated sale of the class a company shares excess_proceeds from the sale of any class a company shares pursuant to this plan will be reserved for payment of future trust expenses and may not be distributed to the trust_beneficiary furthermore the trustees will charge corporate trustee commissions against trust principal to the extent that the trust income is insufficient to pay such compensation a voting_trust certificate owner may transfer any voting_trust certificate owned or cause the class b company shares represented by such certificate to be converted to class a company shares but in either case only if such certificate is first offered to the trustees of the trust under the date trust agreement or its subtrusts from which the class b share represented by the certificate was exchanged and next to the beneficiary of such trust and his or her respective descendants on a per stirpes basis otherwise provided in the voting_trust agreement the certificate owner shall have all the rights and powers of an owner of a class b share other than the right to vote and any other right associated with the right to vote that class b share sec_3_2 of the voting_trust agreement provides that subject_to sec_3_2 of the voting_trust agreement relating to stock_dividends any dividend or distribution received by the voting trustees of a voting_trust with respect to a class b share held hereunder immediately shall be paid over to the certificate owner s determined as of the record_date for such dividend or distribution of the voting_trust certificate s representing that class b share in proportion to their respective ownership interests in that class b share permitted the voting trustees of such voting_trust shall convert the affected class b share into class a shares as quickly as possible and shall distribute the class a shares received in such conversion immediately upon receipt to the owner s of the voting_trust_certificates representing the class b share that was converted in proportion to their respective ownership interests in that class b share such certificate owner s shall surrender the voting_trust certificate s evidencing such class b share to the voting sec_3_1 of the voting_trust agreement provides that except to the extent sec_3_6 of the voting_trust agreement provides that if a conversion is there is no power under the voting_trust agreement to vary the investment or plr-110049-05 trustees of such voting_trust immediately upon receipt of such class a shares and such voting trustees shall cancel such voting_trust certificate entitlements of the certificate owners the trustees have represented that the class a shares of company stock the class b shares of company stock and the voting_trust_certificates each provide their holders with typical common_stock rights including i the right to receive dividends ii the right to receive distributions in liquidation and iii the right to participate in the growth of company no equity_interest in company is entitled to receive payments ahead of any other equity_interest thus with regard to dividends and distributions in liquidation neither the class a shares nor the class b shares and accordingly the voting_trust_certificates are entitled to receive payments prior to each other the right to vote the amount of the dividend the right of the class a shares to receive a dividend when a dividend is declared on the class b shares and the conversion rights are the only significant differences in the rights between the class a shares and the class b shares and accordingly the voting_trust_certificates except for the effect on voting rights the holding of company stock in a voting_trust governed by the proposed voting_trust agreement has the same result as if the stock were held directly by the owner of the voting_trust certificate stock voting certificate or cash received in the transaction is approximately equal in value to the consideration provided by the person or trust as consideration no company stock surrendered or received in the transaction will be subject_to a liability and no party to the transaction will assume any liability in the transaction at the time of an exchange pursuant to the proposed plan each share of company stock exchanged will be a capital_asset in the hands of both the person or trust surrendering and the person or trust receiving such share finally the trustees have represented that company and each shareholder will pay their own expenses in any transaction rulings requested proposed construction of the trust agreement the proposed construction will not affect the gst tax exempt status of trust or trust under sec_26_2601-1 the proposed construction will have no federal gift_tax consequences to any beneficiary of trust or trust the proposed construction of the trust agreement will not result in the recognition of gain_or_loss to the trusts or to their beneficiaries the basis of the trust assets will remain the same after the construction as before the holding periods of the trust assets will remain the same after the construction as before the transfer of a i class b share from the trustees to the voting trustees ii voting_trust certificate from the voting trustees to the transferee of a voting_trust certificate and iii class a share from a purchaser of voting_trust_certificates to the trustees or to a furthermore the trustees have represented that for each individual or trust the the trustees have requested the following rulings in conjunction with the sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a plr-110049-05 certificate owner will not result in the recognition of gain_or_loss to the trusts the beneficiaries the voting_trust or the certificate owners the basis of the transferred shares will remain the same after the transfer the holding periods of the transferred shares will remain the same after the transfer each certificate owner will be treated as the owner of a pro_rata portion of the voting_trust issuing such certificate for federal_income_tax purposes and the items of income deductions and credits against income_tax of such voting_trust attributable to the owner’s pro_rata portion of the voting_trust will be included in the owner’s taxable_income or credits against income_tax ruling taxable_distribution taxable_termination and a direct_skip in this case trust and trust are gst trusts because they provide for distributions to more than one generation of beneficiaries below the grantor’s generation the trustees represent that there have been no additions actual or constructive to these trusts after date under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c that relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust and trust are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided for otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides rules for determining when a modification sec_2501 imposes a tax on the transfer of property by gift by an individual sec_26_2601-1 provides that a judicial construction of a governing plr-110049-05 instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in the present case the inability of the trusts to pay trust expenses expressly authorized by the date trust agreement without violating the express prohibition against selling class b company shares presents a bona_fide issue to be resolved by a court the court construction of the date trust agreement is consistent with the applicable state law as it would be applied by the highest court of the state accordingly the construction of the date trust agreement and the implementation of the proposed funding plan will not cause trust or trust to lose their status as exempt from the gst tax ruling sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable and implementation of the funding plan does not change the interests of the beneficiaries no transfer of property will be deemed to occur accordingly we conclude that the construction of the date trust agreement and the implementation of the proposed funding plan will not cause a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 in this case because the proposed construction of the date trust agreement sec_2512 provides that where property is transferred for less than sec_1001 of the code provides that the gain from the sale or other sec_1_1001-1 of the income_tax regulations provides that except as 499_us_554 concerns the sec_61 of the code provides that gross_income includes gains derived plr-110049-05 ruling from dealings in property disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans expenses if the trusts hold only class b company shares based on the trustees’ representations about the facts and circumstances of this case we conclude that the proposed construction of the date trust agreement is a legitimate way of resolving an ambiguity in the trust agreement proposal to provide a means of payment of the trust expenses that exceed income furthermore court has determined that the date trust agreement is ambiguous court has entered an order directing the individual trustees to finalize a funding the supreme court in cottage savings u s pincite concluded that the date trust agreement is ambiguous when it comes to paying trust sec_1223 provides that in determining the period for which the taxpayer has plr-110049-05 and has construed the trust agreement in order to effectuate grantor’s intentions while allowing for the payment of routine trust expenses accordingly the proposed construction of the date trust agreement will not result in a disposition event for purposes of sec_1001 therefore the proposed construction of the trust agreement will not result in the recognition of gain_or_loss to trust trust or their beneficiaries ruling sec_4 sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer held property however acquired there shall be included in the period for which the property was held by any other person if under chapter of the internal_revenue_code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person date trust agreement under sec_1001 the basis of the trusts’ assets will remain the same after the construction as before under sec_1015 furthermore the holding_period of the trusts’ assets will remain the same after the construction as before pursuant to sec_1223 rulings common_stock in a corporation is exchanged solely for common_stock in the same corporation the code and regulations under sec_1036 do not contain a definition of common_stock however in some instances sec_1036 transactions also qualify as subchapter_c transactions and various provisions under subchapter_c provide useful indicia of the criteria for distinguishing preferred_stock from common_stock for purposes of sec_1036 see eg sec_351 providing that preferred_stock means stock which is limited and preferred as to dividends and does not participate in corporate growth to any significant extent sec_1_305-5 of the income_tax regulations providing that preferred_stock generally refers to stock which in relation to other classes of stock outstanding enjoys certain limited rights and privileges generally associated with specified dividend and liquidation priorities but does not participate in corporate growth to any significant extent and revrul_79_163 1979_1_cb_131 holding that stock that has either a limited right to receive dividends or a limited right to assets on liquidation is not common because there is no gain_or_loss recognized as a result of the construction of the sec_1036 provides in part that no gain_or_loss will be recognized if although the foregoing definitions are applicable to the specific code sections or in the present situation the facts and representations make clear that with regard plr-110049-05 stock and indicating that significant factors are whether the stock is redeemable and whether the stock possesses an unrestricted interest in the corporation’s equity growth subsections involved and are not addressed to sec_1036 these definitions are indicative of the considerations for determining whether stock is common or preferred to important common_stock characteristics i none of the class a shares of company stock none of the class b shares of company stock and none of the voting_trust_certificates is redeemable ii no equity_interest in company is entitled to receive payments for instance dividends or distributions in liquidation ahead of any other equity_interest and iii the class a shares the class b shares and the voting_trust_certificates each provide their holders with typical common_stock rights including an unlimited right to participate in company’s growth and equity with regard to the voting_trust_certificates it should be noted that the status of an instrument is determined by the instrument’s characteristics and not by its title thus if the voting_trust_certificates exhibit the characteristics of common_stock it is proper to treat them as common_stock regardless of the fact that they are termed trust certificates in the present situation the facts and representations make clear that the voting_trust_certificates except for a lack of vote are identical in all respect to the underlying company stock held by the voting trusts in the present situation neither the class a shares nor the voting_trust_certificates provide their holders with voting rights however as provided in sec_1 a of the regulations sec_1036 can apply where voting_stock is exchanged for nonvoting_stock or nonvoting_stock is exchange for voting_stock for purposes of sec_1036 how an instrument is denominated and whether it is voting or nonvoting is not determinative of the instrument’s status as common_stock or preferred_stock above we hold as follows differences except for voting rights the class a shareholder's right to receive a dividend when the class b shareholder receives a dividend the amount of dividends and conversion rights are both common_stock of company further the voting_trust_certificates are properly treated as common_stock of company accordingly any exchange of class a shares or class b shares for voting_trust_certificates or any exchange of class a shares for class b shares constitutes an exchange of company common_stock for company common_stock and thus is a transaction governed by sec_1036 for federal_income_tax purposes i if part of the transaction is undertaken as a transfer of company stock from child to trust and from trust to the voting_trust for the benefit of child and his descendants accompanied by the transfer of voting_trust_certificates from the voting_trust to child then child and trust will be based solely on the information submitted and the representations as set forth the class a shares and the class b shares which have no significant pursuant to sec_1036 no gain_or_loss will be recognized to either child pursuant to sec_1036 no gain_or_loss will be recognized to either child plr-110049-05 treated as exchanging company stock directly with each other rather than making the exchange through intermediaries similarly if part of the transaction is undertaken as a transfer of company stock from child to trust and from trust to the voting_trust for the benefit of child and her descendants accompanied by the transfer of voting_trust_certificates from the voting_trust to child then child and trust will be treated as exchanging company stock directly with each other rather than making the exchange through intermediaries trust the voting_trust for the benefit of child and his descendants or other holders on any exchange of company common_stock class a shares class b shares or voting_trust_certificates for other company common_stock pursuant to sec_1031 and sec_1223 the basis and holding_period of any company common_stock received as described above by child trust the voting_trust for the benefit of child and his descendants or other holder will be the same as the basis and holding_period of the company common_stock surrendered in exchange therefore by the shareholder receiving such company stock trust the voting_trust for the benefit of child and her descendants or other holders on any exchange of company common_stock class a shares class b shares or voting_trust_certificates for other company common_stock pursuant to sec_1031 and sec_1223 the basis and holding_period of any company common_stock received as described above by child trust the voting_trust for the benefit of child and her descendants or other holder will be the same as the basis and holding_period of the company common_stock surrendered in exchange therefore by the shareholder receiving such company stock ruling that in general the term trust as used in the internal_revenue_code refers to an arrangement created either by will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts usually the beneficiaries of such a_trust do no more than accept the benefits thereof and are not the voluntary creators or planners of the trust arrangement however the beneficiaries of such a_trust may be the persons who create it and it will be recognized as a_trust under the internal_revenue_code if it was created for the purpose of protecting or conserving the trust property for beneficiaries who stand in the same relation to the trust as they would if the trust had been created by others for them generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this sec_301_7701-4 of the procedure and administration regulations provides sec_1_671-2 provides that for purposes of part i of subchapter_j chapter sec_301_7701-4 provides that an investment_trust will not be classified as plr-110049-05 responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit a_trust if there is a power under the trust agreement to vary the investment of the certificate holders see 122_f2d_545 ustc cert_denied 314_us_701 an investment_trust with a single class of ownership interests representing undivided beneficial interests in the assets of the trust will be classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders sec_671 of the internal_revenue_code provides that where it is specified in sec_673 through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual of the internal_revenue_code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash than a transfer for fair_market_value sec_1_671-2 provides that for purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust for example rents royalties interest and compensation paid to a_trust are transfers for fair_market_value only to the extent that the payments reflect an arm’s length price for_the_use_of the property of or for the services rendered by the trust for purposes of this determination an interest in the trust is not property received from the trust an interest in a_trust from a grantor of the trust if the interest acquired is an interest in certain investment trusts described in sec_301_7701-4 liquidating trusts described in sec_301_7701-4 or environmental remediation trusts described in sec_301_7701-4 of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a sec_677 provides that the grantor shall be treated as the owner of any portion sec_1_671-2 provides that a grantor includes any person who acquires sec_1_671-2 provides that a gratuitous transfer is any transfer other based on the information submitted and the representations made we conclude plr-110049-05 nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor that each voting_trust will be classified as a_trust for federal tax purposes under sec_301_7701-4 the certificate owners will either have made a gratuitous transfer to the voting_trust in exchange for a voting_trust certificate or will have purchased a voting_trust certificate from a previous owner of a voting_trust certificate accordingly pursuant to sec_1_671-2 each certificate owner will be treated as a grantor of the voting_trust with respect to the pro_rata portion of the voting_trust represented by the voting_trust certificate because all of the income and principal of the voting_trust is to be distributed to each certificate owner based on the certificate owner’s pro_rata interest in the voting_trust each certificate owner will be treated as the owner of a pro_rata portion of the voting_trust issuing such certificate under sec_677 each certificate owner shall include in computing its taxable_income and credits all items of income deduction and credits against tax of its pro_rata portion of the voting_trust under sec_671 caveats concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular no opinion is expressed as to the federal tax consequences of the sale of class a shares in any later sale or as to whether any such sold shares should be treated as sold by the initial_holder for instance child or child rather than being transferred to and sold by trust or trust see 324_us_331 and revrul_77_191 1977_1_cb_94 indicating that the federal tax consequences of a transaction are properly determined by the transaction's substance furthermore the above rulings are based on the assumption that the proposed transactions will be undertaken in due course and without excessive delay with appropriate allowance for delay caused by exigencies beyond the taxpayers’ control provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative plr-110049-05 sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure copy of this letter for sec_6110 purposes cc
